Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        24-SEP-2019
                                                        01:34 PM
                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII

                           STATE OF HAWAII,
                    Respondent/Plaintiff-Appellee,

                                   vs.

                             BROK CARLTON,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 2PC131000254)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Brok Carlton’s
 Application for Writ of Certiorari, filed on August 9, 2019, is
 hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
 held in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawaii, September 24, 2019.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson